Title: To Alexander Hamilton from John C. Kunze, 3 July 1804
From: Kunze, John C.
To: Hamilton, Alexander



Chatham str. [New York] July 3d 1804
Dear Sir

In a conversation, my esteemed friend Dr. Livingston had with Judge Benson, this gentleman received an information of the injustice, the Lutheran church-trustees in Albany intend to do to me and the Lutheran church in general in America. As he intends to go up to Albany, where he is to Stay a considerable time, he generously promised Dr. Livingston, to look into this matter & endeavour to bring it to rights. Dr. Livingston desires me to make a statement of the case, for which I Should have the documents, now in Your hands. Be so kind, Sir, & intrust the bearer of this with them. They consist of our minute-book & some loose papers. I have the honor to be
Dear Sir   Your most obedient humble Servant

John C. Kunze

